ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 27, 1971 (253 So.2d *673925(1)) denying a petition for writ of cer-tiorari to the Florida Real Estate Commission in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed January 16, 1974 (289 So.2d 391) and mandate now lodged in this court reversed this court’s judgment with directions;
Now, therefore, It is Ordered that the judgment of this court heretofore filed in this cause on January 27, 1971 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the Florida Real Estate Commission for any proceedings the commission may now wish to commence in conformance with the opinion and judgment of the Supreme Court of Florida in this cause and in State ex rel. Vining v. Florida Real Estate Commission, Fla.1973, 281 So.2d 487.